Exhibit OLD LINE BANCSHARES, INC. Articles Supplementary [Fixed Rate Cumulative Perpetual Preferred Stock, Series A] Old Line Bancshares, Inc. (the “Corporation”), a corporation organized and existing under the laws of the State of Maryland, hereby certifies to the State Department of Assessments and Taxation of Maryland that: FIRST: Pursuant to the authority expressly vested in the Board of Directors of the Corporation by Article SIXTH of the Charter of the Corporation, the Board of Directors has duly divided and classified Seven Thousand (7,000) shares of the authorized but unissued Preferred Stock, par value $0.01 per share, of the Corporation into a series designated as “Fixed Rate Cumulative Perpetual Preferred Stock, Series A” of the Corporation, and has provided for the issuance of such series. SECOND:The reclassification increases the number of shares classified as Fixed Rate Cumulative Perpetual Preferred Stock, Series A from Zero (0) shares prior to the reclassification to Seven Thousand (7,000) shares immediately after the reclassification.The reclassification decreases the number of shares classified as Preferred Stock from One Million (1,000,000) shares prior to the reclassification to Nine Hundred Ninety-Three Thousand (993,000) shares immediately after the reclassification. THIRD: The terms of the Fixed Rate Cumulative Perpetual Preferred Stock,Series A as set by the Board of Directors, including the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.Designation and Number of Shares.There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series A” (the “Designated Preferred Stock”).The authorized number of shares of Designated Preferred Stock shall be Seven Thousand (7,000). Part 2.Standard Provisions.The Standard Provisions contained in Annex A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of these Articles of Supplementary to the same extent as if such provisions had been set forth in full herein. Part 3.Definitions.The following terms are used in these Articles of Supplementary (including the Standard Provisions in Annex A hereto) as defined below: (a)“Common Stock” means the common stock, par value $0.01 per share, of the Corporation. (b)“Dividend Payment Date” means February 15, May 15, August 15 and November 15 of each year. (c)“Junior Stock” means the Common Stock and any other class or series of stock of the Corporation the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation. (d)“Liquidation Amount” means $1,000 per share of Designated Preferred Stock. (e)“Minimum Amount” means (f)“Parity Stock” means any class or series of stock of the Corporation (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or series will rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). (g)“Signing Date” means December 5, 2008. Part 4.Certain Voting Matters.Holders of shares of Designated Preferred Stock will be entitled to one vote for each such share on any matter on which holders of Designated Preferred Stock are entitled to vote, including any action by written consent. FOURTH:Except as otherwise provided by the express provisions of these Articles Supplementary, nothing herein shall limit, by inference or otherwise, the discretionary right of the Board of Directors of the Corporation to classify and reclassify and issue any unissued shares of any series or class of the Corporation’s capital stock and to fix or alter all terms thereof to the full extent provided by the Charter of the Corporation. FIFTH:The Board of Directors of the Corporation, at a meeting duly called and held, authorized and adopted resolutions designating and classifying the capital stock of the Corporation as set forth in these Articles Supplementary. [Remainder of Page Intentionally Left Blank] 2 IN WITNESS WHEREOF, Old Line Bancshares, Inc. has caused these Articles Supplementary to be signed and acknowledged in its name and on its behalf by its President and Chief Executive Officer and attested to by its Secretary on this 1st day of December, 2008; and its President and Chief Executive Officer acknowledges that these Articles Supplementary are the act of Old Line Bancshares, Inc., and he further acknowledges that, as to all matters or facts set forth herein which are required to be verified under oath, such matters and facts are true in all material respects to the best of his knowledge, information and belief, and that this statement is made under the penalties for perjury. ATTEST: OLD LINE BANCSHARES, INC. By: Name: Christine M. Rush Name: James W. Cornelsen Title:Secretary Title:President and Chief Executive Officer 3 ANNEX A STANDARD PROVISIONS Section 1.General Matters.Each share of Designated Preferred Stock shall be identical in all respects to every other share of Designated Preferred Stock.The Designated Preferred Stock shall be perpetual, subject to the provisions of Section 5 of these Standard Provisions that form a part of the Articles of Supplementary.The Designated Preferred Stock shall rank equally with Parity Stock and shall rank senior to Junior Stock with respect to the payment of dividends and the distribution of assets in the event of any dissolution, liquidation or winding up of the Corporation. Section 2.Standard Definitions.As used herein with respect to Designated Preferred Stock: (a)“Applicable Dividend Rate” means (i) during the period from the Original Issue Date to, but excluding, the first day of the first Dividend Period commencing on or after the fifth anniversary of the Original Issue Date, 5% per annum and (ii) from and after the first day of the first Dividend Period commencing on or after the fifth anniversary of the Original Issue Date, 9% per annum. (b)“Appropriate Federal Banking Agency” means the “appropriate Federal banking agency” with respect to the Corporation as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(q)), or any successor provision. (c)“Articles of Supplementary” means the Articles of Supplementary relating to the Designated Preferred Stock, of which these Standard Provisions form a part, as they may be amended from time to time. (d)“Business Combination” means a merger, consolidation, statutory share exchange or similar transaction that requires the approval of the Corporation’s stockholders. (e)“Business Day” means any day except Saturday, Sunday and any day on which banking institutions in the State of New York generally are authorized or required by law or other governmental actions to close. (f)“Bylaws” means the bylaws of the Corporation, as they may be amended from time to time. (g)“Charter” means the Corporation’s articles of incorporation. (h)“Dividend Period” has the meaning set forth in Section 3(a). (i)“Dividend Record Date” has the meaning set forth in Section 3(a). A-1 (j)“Liquidation
